               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

JACK E. VANCE,

        Plaintiff,
v.                                   CIVIL ACTION NO. 1:16-12296


LLOYD WILLIAM LIGHTNER, SR.,

        Defendant.

                     MEMORANDUM OPINION AND ORDER

        By Standing Order, the action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings of fact and recommendations regarding disposition

pursuant to 28 U.S.C. § 636(b)(1)(B).    Magistrate Judge Aboulhosn

submitted his Findings and Recommendation (“PF&R”) to the court

on November 13, 2017, in which he recommended that the court deny

plaintiff’s application to proceed without prepayment of fees and

costs, dismiss plaintiff’s complaints, and remove this matter

from the court’s docket.

        In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days plus three mailing days

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendations.    On January 5, 2017, the court

granted plaintiff’s motion for an extension of time in which to

file objections, giving him until December 27, 2017 to do so.      On
December 22, 2017, Vance filed objections.   With respect to those

objections, the court has conducted a de novo review.

                         I.   Background

        The United States Court of Appeals for the Fourth Circuit

summarized Vance’s underlying criminal conduct as follows:

               Taken in the light most favorable to the
        Government, . . . the evidence presented at trial
        established the following facts. Vance began
        having an intimate, sexual relationship with Jane
        Doe in November 2002. At that time, Doe was
        thirteen years-old, while Vance was thirty-five.
        Doe documented her relationship with Vance by
        making notations in her calendar, which included
        descriptions of the couple's various sex acts.
        In the Spring of 2005, Doe's mother discovered
        Doe's calendar, and in April 2005, the Does filed
        a criminal complaint against Vance.

               With criminal charges pending in West
        Virginia, Vance and Doe left the state for
        Virginia, where they planned to be married.
        This, Vance believed, would force West Virginia
        authorities to forego prosecuting him. On August
        23, 2005, Vance drove himself and Doe to
        Harrisonburg, Virginia. Once in Harrisonburg,
        Vance checked into a motel, where Vance and Doe
        engaged in sexual intercourse. At the time of
        this trip, Doe was fifteen years-old.

               Vance and Doe returned to West Virginia
        approximately ten days later, and shortly
        thereafter, Vance was indicted on [federal]
        charges.

United States v. Vance, 290 F. App’x 532, 533 (4th Cir. 2008).

        After a jury trial in the United States District Court

for the Northern District of West Virginia, Vance was convicted

of traveling in interstate commerce for the purpose of engaging

in a sexual act with a person under the age of eighteen, in

                                 2
violation of 18 U.S.C.A. § 2423(b); and knowingly transporting

someone under the age of eighteen in interstate commerce with

intent to engage in a sexual activity, in violation of 18

U.S.C.A. § 2423(a).   See id. at 532-33.    He was sentenced to a

term of imprisonment of 87 months on each count of conviction,

sentences to run concurrently.   See id.    The Bureau of Prisons’

Inmate Locator indicates that Vance was released from federal

custody on August 20, 2013.

        With respect to the state charges arising out of the

conduct described above, on March 6, 2007, Vance pled guilty to

five counts of Third Degree Sexual Assault pursuant to a plea

agreement with the State.   See ECF No. 8-1 at pp.4-5.    He was

sentenced to an indeterminate term of one to five years on each

count to run consecutively.   See id. at pp.7-8.

        Vance, currently incarcerated at Huttonsville

Correctional Center in Moundsville, West Virginia, filed the

instant complaint under 42 U.S.C. § 1983 against Lloyd William

Lightner, Sr.   According to Vance’s allegations, Lightner, a bail

bondsman licensed in West Virginia, was the person who retrieved

Vance from Virginia and brought him back to West Virginia to face

the state charges pending against him.     Vance contends that

Lightner’s actions in this regard amounted to kidnapping because

Lightner was not licensed as a bail bondsman in the Commonwealth

of Virginia.

                                 3
                           II.    Analysis

        Because liability under Section 1983 attaches only to

conduct occurring under color of State law, Magistrate Judge

Aboulhosn recommended dismissal of Vance’s complaints against

Lightner.    Magistrate Judge Aboulhosn found that Vance’s

allegations did not suggest that Lightner was acting as a state

actor when he traveled to Virginia and apprehended Vance.

Private conduct constitutes State action only if it is “fairly

attributable to the State.”      Lugar v. Edmondson Oil Co., 457 U.S.

922, 937 (1982).   As the magistrate judge noted,

        A person may fairly be said to be a State actor
        “because he is a State official, because he has
        acted together with or has obtained significant
        aid from State officials, or because his conduct
        is otherwise chargeable to the State.” Id.
        [quoting Lugar]. The Fourth Circuit has
        recognized that under certain circumstances bail
        bondsmen may be liable under Section 1983 for
        violating an individual’s constitutional rights.
        Jackson v. Pantazes, 810 F.2d 426 (4th Cir. 1987)
        (finding a private bail bondsman, who worked with
        a police officer to gain access to a private
        individual’s residence, to be a state actor).
        Bail bondsmen are subject to liability for these
        actions insofar as they exercise powers conferred
        by state law and act in concert with state
        officials. Id. at 428-29. . . .

PF&R at 8.   Magistrate Judge Aboulhosn concluded that there was

no state action herein because “[t]here is no allegation or

indication that Defendant was acting in joint activity with West

Virginia police officers when Plaintiff was retrieved from the

Commonwealth of Virginia.”    Id.


                                    4
        Vance’s objections do not undermine Magistrate Judge

Aboulhosn’s findings in this regard.   Rather than alleging any

facts which would suggest that Lightner’s conduct is fairly

attributable to the State, Vance’s objections are directed to the

perceived egregiousness of Lightner’s actions.    However, as our

appeals court has reaffirmed, “[t]he color of law requirement

excludes from the reach of § 1983 all `merely private conduct, no

matter how discriminatory or wrongful.’”    Rossignol v. Voorhaar,

316 F.3d 516, 523 (4th Cir. 2003) (quoting Am. Mfrs. Mut. Ins.

Co. v. Sullivan, 526 U.S. 40, 50 (1999)).    The Fourth Circuit has

also made clear a bail bondsman will be considered a state actor

if he “`has acted together with or has obtained significant aid

from officials.’”   Gregg v. Ham, 678 F.3d 333, 339 n.3 (4th Cir.

2012) (quoting Lugar, 457 U.S. at 937).     “Applying these

principles, we have held that a bail bondsman executing a search

for a fugitive with the assistance of a police officer is a state

actor and therefore subject to § 1983 liability.”    Id. (citing

Jackson, 810 F.2d at 429-30).*


        *
          In Jackson, the Fourth Circuit also concluded, in the
alternative, that “the symbiotic relationship between bail
bondsmen and the Maryland criminal court system” was sufficient
to render the bail bondsman’s conduct state action. Jackson, 810
F.2d at 430. “It is unlikely, however, that the symbiosis
rationale remains viable. . . .   While several courts have found
that bail bondsmen are state actors when they are assisted by
police officers, no court has expressly followed the symbiosis
rationale absent direct state assistance, and several courts have
expressly rejected the symbiosis rationale.” John L. Watts,

                                 5
        Vance does not allege that Lightner was assisted by a

public official or that a public official directed Lightner to

act as he did.   Accordingly, Lightner was not a state actor for

purposes of Section 1983 and the action against him should be

dismissed.   See, e.g., McDaniel v. Bailey, 3:18-cv-204-RJC-DLH,

2018 WL 3381428, *4 (W.D.N.C. July 11, 2018) (holding that

plaintiff could not maintain a § 1983 claim against a bail

bondsman where plaintiff failed to allege that bail bondsman

“worked in concert with a state actor or w[as] otherwise acting

under the color of state law”); Morris v. Queen City Bonding, No.

3:13-cv-525-FDW, 2013 WL 5567420, *2 (W.D.N.C. Oct. 9, 2013)

(dismissing for failure to state a claim § 1983 action against

two bonding companies where plaintiff did not allege that bonding

companies were acting under state law); Anderson v. Moats, No.

1:03CV152, 2004 WL 3621810, *3 (N.D.W. Va. Aug. 3, 2004) (“Bail

bondsmen are subject to liability for these actions insofar as

they exercise powers conferred by state law and act in concert

with state officials. . . .   In the case at bar, [the bail

bondsmen] operated under authority granted by the state court,

see W. Va. Code § 51-10-8, but they did not engage in joint



Tyranny By Proxy: State Action and the Private Use of Deadly
Force, 89 Notre Dame L. Rev. 1237, 1258 (2014); see also Lopez v.
Zouvelos, No. 13-CV-6474 (MKB), 2015 WL 5657361, *8 (E.D.N.Y.
Sept. 23, 2015) (“The Fifth, Eighth, Ninth and Tenth Circuits
have rejected the `symbiotic relationship’ approach taken in
Jackson.”) (and authorities cited therein).

                                 6
activity with state officials.     Instead, they merely posted bond

for Anderson without any assistance or direction by state agents.

In so doing, they only acted as private citizens operating a

licensed business enterprise.     Thus, [the bail bondsmen]’s

actions cannot be charged to the state and Anderson cannot sue

them under § 1983.”); Harrison v. Pinsky, No. CIV.A. HAR-92-3279,

1995 WL 860354, *3 (D. Md. Dec. 22, 1995) (dismissing 1983 action

against bail bondsmen defendants because they “did not act

together with or obtain significant aid from state officials, and

because their conduct is not otherwise chargeable to the State”).

                          III.   Conclusion

     Accordingly, the court OVERRULES plaintiff’s objection to

the magistrate judge’s PF&R.     The court adopts the Findings and

Recommendations of Magistrate Judge Aboulhosn and DENIES

plaintiff’s application to proceed without prepayment of fees and

costs, DISMISSES plaintiff’s complaints, and DIRECTS the Clerk to

remove this matter from the court’s active docket.

          The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and plaintiff,

pro se.

          It is SO ORDERED this 5th day of February, 2019.

                                 ENTER:
                                          David A. Faber
                                          Senior United States District Judge


                                   7
